             Case 6:19-cv-00270 Document 1 Filed 04/16/19 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


CROSS THE ROAD ELECTRONICS,
LLC,

       Plaintiff,
                                                                 6:19-cv-270
                                                     Case No. _______________________
v.

DIGILENT, INC,                                       JURY TRIAL REQUESTED

       Defendants.




                                         COMPLAINT


       Plaintiff Cross The Road Electronics, LLC (“CTRE”) brings this diversity and federal

question action against Digilent, Inc.

                                           PARTIES

       1.      Plaintiff CTRE hereby demands a jury trial pursuant to Fed. R. Civ. P. 38.

       2.      CTRE is a limited liability company organized under the laws of Michigan,

having its principal place of business in Macomb, MI. CTRE invents, creates, develops and

brings to market a variety of robotic and control applications including both software products

containing copyright protected source code and hardware products. As part of its software and

hardware products, including robotic controllers and related software, CTRE grants purchasers

and end users a limited license to use the computer software and copyright protected code on

strict conditions and limitations. These limited license terms are standard to the computer coding

industry. The code at issue in this case had an accompanying Phoenix Software License

Agreement, and CTRE is the owner of all respective copyrights and copyright interests in respect
             Case 6:19-cv-00270 Document 1 Filed 04/16/19 Page 2 of 7



to computer software and code authored by CTRE’s owners, employees or as contracted as a

work made for hire.

       3.        Defendant Digilent, Inc. (“Defendant”) is a limited liability company having its

principal place of business in Austin, Texas. Defendant specifically identifies in its official

Secretary of State filings in Washington State that its principal office is 11500 N. MOPAC

Expressway, Austin, TX. Digilent is also a maker of robotic equipment and controllers and is a

direct competitor of CTRE in some product lines.

       4.        No party to this action shares common citizenship, and complete diversity exists.

                                      JURISDICTION AND VENUE

       5.        This is a diversity action, and subject matter jurisdiction is proper in this Court

pursuant to 28 U.S.C. § 1332. The amount in controversy exceeds $75,000. The federal claims

referenced also establish subject matter jurisdiction in this Court pursuant to 28 U.S.C. § 1331

and 28 U.S.C. § 1338, which provides original jurisdiction over any civil action arising under

any Act of Congress relating to copyrights, mask works, designs, trademarks, and unfair

competition. Such claims will ripen in the upcoming days or weeks and are reserved.

       6.        This Court has personal jurisdiction because Defendant operates a principal place

of business in Austin, Texas; Defendant actively operates a substantial e-commerce website fully

accessible to citizens of Texas, Defendant has actively sold and shipped a substantial volume of

product to citizens and businesses in Texas; Defendant actively promotes its products in Austin,

Texas at the Design Automation Conference (DAC) and has done so for several years; Defendant

is identified as “A National Instruments Company” having a principal place of business in

Austin, Texas.




                                                   2
               Case 6:19-cv-00270 Document 1 Filed 04/16/19 Page 3 of 7



       7.       Venue is proper in this district pursuant to 28 U.S.C. 1391(b) because a

substantial part of the events giving rise to CTRE’s claims occurred in this judicial district.

       8.       On issuance by the United States Copyright Office of a certificate of copyright

registration (one or more) for computer source code relative to CTRE’s software and hardware

products referenced and the subject of this action, to the extent CTRE shall amend its complaint

to include one or more claims for copyright infringement, jurisdiction of this Court shall also

be invoked a n d p r o p e r under 28 U.S.C. §1331(federal question) and 28 U.S.C. §1338(a),

as it shall be an action arising under the Federal Copyright Act of 1976, 17 U.S.C.

§101 et seq.

                            COUNT I – BREACH OF CONTRACT

        9.      CTRE authored original software code for use in connection with its product

known as the Talon SRX. CTRE designed the smart speed control technology and provides

electronics, communications protocols, and integrated PID control. The software code is

eligible for and subject to copyright registration and protection on issuance of a U.S. Copyright

Registration for the code. CTRE’s authentic Talon SRX was the first smart speed control unit in

the marketplace.




                                                  3
              Case 6:19-cv-00270 Document 1 Filed 04/16/19 Page 4 of 7



       10.     CTRE produces not only the authentic Talon SRX product but also authored the

authentic software code bundle that facilitates use of the Talon SRX. The license agreement for

all end users is set forth below:




       11.     Digilent manufactures the DMC 60c digital motor controller, which is both a

directly competitive product to CTRE’s Talon SRX, but also appears in all respects to be an

imitation and clone as well.




       12.     Both the foregoing CTRE and Digilent digital motor controllers have software,

and CTRE obtained a commercially available new-in-the-box DMC 60c product from Digilent,

including original packaging and available software for such device.

       13.     Forensic examination of Digilent’s DMC60c product and the related software

provided by Digilent makes clear Digilent is in breach of the CTRE license agreement. There are

                                               4
              Case 6:19-cv-00270 Document 1 Filed 04/16/19 Page 5 of 7



many instances in Digilent’s computer code file that demonstrate Digilent’s actual copying of

identical features, functions, code, exact filetypes, code lines, and many other aspects of the

authentic copyrighted software code bundle owned by CTRE. To be clear, Digilent copied,

imitated and stole CTRE’s code and made wholesale use of such code when developing, selling,

and commercializing a directly competitive product.

       14.     Digilent copied large blocks of identical code, large blocks of identical values,

and large amounts of code having identical file names, and identical file types. The copying is so

blatantly obvious that CTRE’s own branding still remains embedded within Digilent’s computer

software programming.

       15.     Digilent has intentionally violated the contract license limitations and also

intentionally infringed CTRE’s copyright to this software. A very recent United States Supreme

Court decision in Fourth Estate Public Benefit Corp. v. Wall-Street.com, LLC, only decided last

month on March 4, 2019, now prohibits litigants from suing in a civil action until such time as

the United States Copyright Office provides a registration certificate for such work. Formal

registration of the copyright is now therefore a prerequisite for filing.

       16.     CTRE is in the process of receiving word from the Copyright Office on the form

of the copyright registration for the software for the Phoenix Software that was unscrupulously

and illegally copied by Digilent and fully intends to amend the lawsuit to include claims against

Digilent for copyright infringement and for all other relief to which it is entitled, including

naming individual computer programmers who engage in such unscrupulous and illegal

behavior.




                                                  5
             Case 6:19-cv-00270 Document 1 Filed 04/16/19 Page 6 of 7



       17.     CTRE therefore reserves the right to amend to identify federal question claims of

copyright infringement and to seek damages and all other relief to which CTRE is entitled and

will hold Digilent accountable for in relation to these unfair business practices.

       WHEREFORE, during the pendency of the copyright registration process, Plaintiff

nonetheless requests the following contractual relief which is available pursuant to the diversity

jurisdiction and the substantial damages far in excess of $75,000:

       a. all damages arising from the breach of contract;

       b. prejudgment and post-judgment interest on the damages caused by the breach of
          contract;

       c. a permanent injunction prohibiting the further use of any and all code unlawfully
          copied, stolen, used, and modified;

       d. all damages caused by the breach of the license agreement in an amount to be
          determined at trial;

       e. attorneys’ fees and expenses; and,

       f. all other relief to which Plaintiff may be entitled.

                                                      Dated: April 16, 2019.

                                                      /s/ Jared Hoggan
                                                      Mark Murphey Henry
                                                      (Pro-Hac Vice to be filed)
                                                      mhenry@roselawfirm.com
                                                      Texas Bar No. 24051836
                                                      ROSE LAW FIRM
                                                      P.O. Box 4800
                                                      Fayetteville, AR 72702
                                                      479-856-6017 (p)
                                                      (501) 375-1309 (f)

                                                      Eric Tautfest
                                                      etautfest@grayreed.com
                                                      Texas Bar No. 24028534
                                                      Jared Hoggan
                                                      jhoggan@grayreed.com
                                                      Texas Bar No. 24065435
                                                      Gray Reed & McGraw

                                                  6
Case 6:19-cv-00270 Document 1 Filed 04/16/19 Page 7 of 7



                               1601 Elm Street, Suite 4600
                               Dallas, TX 75201
                               214-954-4135 (p)
                               469-320-6901 (f)

                               Attorneys for Plaintiff




                           7
